Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/154,314 filed 10/08/2018 is in response to Applicant’s request for continued examination, RCE, filed 04/02/2021. Applicant’s response has been given full consideration. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.
Claims 1, 4-6 are currently pending. This application is in condition for allowance. 
Allowed Claims
Claims 1, 4-6 are allowed over prior art of record. 
Reason for Allowance
The instant application is directed towards a fuel cell system comprising a fuel cell stack having plurality of unit cells, an anode gas supply unit, a cathode gas supply unit, a voltage detector, a pressure measuring unit, a controller to control the anode gas and cathode gas; the controller is programmed to perform the claimed steps including cathode gas supply control to raise average cell voltage by increasing supply of cathode gas to the fuel cell when the electric 
The closest prior art of record is Yoshida et al. (U.S. PG Publication 2010/0261084) and Son et al. (U.S. PG Publication 2015/0303500). 
Yoshida discloses a fuel cell system and a method of controlling a power generation state of the fuel cell.  Yoshida teaches the control unit may perform oxidation gas blowing operation for maintaining the voltage of the fuel cell. Yoshida, however, fail to disclose the controller is programmed to perform cathode gas supply control to raise an average cell voltage of the fuel cell stack by increasing supply of the cathode gas to the fuel cell stack when electric power required to be generated by the fuel cell stack is equal to zero, and the average cell voltage is lower than a predetermined target voltage. Yoshida also fail to disclose the controller is programed to determine conditions indicating that crossleak of anode gas to the cathode is likely to occur is satisfied and set target voltage when the condition is not satisfied to a reference target voltage, and also set the voltage when the condition is satisfied to a value that is higher than the reference voltage. Yoshida 
 Son discloses a method of controlling performance of a fuel cell and controlling the pressure of an anode. Son, however, fails to disclose the controller is programmed to perform the claimed operation steps as noted above and the claimed method of controlling the fuel cell system.   
The pertinent references of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore Claims 1, 4-6 are allowed over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722